NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN HENNEBERRY,                                No. 16-17049

                Plaintiff-Appellant,            D.C. No. 3:16-cv-02766-EDL

 v.
                                                MEMORANDUM*
COUNTY OF ALAMEDA, California; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                Elizabeth D. Laporte, Magistrate Judge, Presiding**

                         Submitted December 14, 2018***

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      John Henneberry appeals pro se from the district court’s judgment

dismissing pursuant to Fed. R. Civ. P. 12(b)(6) and without leave to amend his 42



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            Pursuant to 28 U.S.C. § 636(c)(1), the parties consented to proceed
before a magistrate judge.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1983 action alleging that more than a dozen defendants, including police

officers, prosecutors, and a judge, violated his constitutional rights in connection

with his arrest. The court dismissed his claims inter alia for failure to comply with

rule 8(c) which requires a short and plain statement of a plaintiff’s claims.

      We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district

court’s dismissal under Federal Rule of Civil Procedure 12(b)(6). Edwards v.

Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir. 2004). We affirm.

      The district court properly dismissed Henneberry’s claims against Alameda

County, the City of Fremont and the City of Newark because Henneberry failed to

allege facts sufficient to show a policy, practice, or custom of any of these entities

resulting in a constitutional violation. See AE ex rel. Hernandez v. County of

Tulare, 666 F.3d 631, 636 (9th Cir. 2012) (pleading requirements for a liability

claim against a municipality under Monell v. Department of Social Services of City

of New York, 436 U.S. 658 (1978)).

      The district court properly dismissed Henneberry’s claims against

defendants Deputy District Attorneys Saunders and Hernandez and Assistant

District Attorney Jay as barred by prosecutorial immunity. See Milstein v. Cooley,

257 F.3d 1004, 1008–09 (9th Cir. 2001) (explaining that state prosecutors are

immune from a civil suit for damages under § 1983 for activities intimately

associated with the judicial phase of the criminal process).


                                           2                                     16-17049
      The district court properly dismissed Henneberry’s claims against

defendants Diaz, Becker, Ahern, Muranishi, O’Malley, Linn, Lucero and Leal

because Henneberry failed to allege facts sufficient to show that any of these

defendants were the cause of Henneberry’s claimed deprivation of constitutional

rights. See Baker v. McCollan, 443 U.S. 137, 142 (1979) (“[A] public official is

liable under § 1983 only if he causes the plaintiff to be subjected to deprivation of

his constitutional rights.” (internal quotation marks omitted)).

      The district court properly dismissed Henneberry’s false arrest and false

imprisonment claims against defendants Heckman and Homayoun because

Henneberry failed to allege facts sufficient to show that the officers lacked

probable cause to arrest him. Fayer v. Vaughn, 649 F.3d 1061, 1065 (9th Cir.

2011) (affirming district court’s grant of motion to dismiss where amended

complaint showed arrest was supported by probable cause).

      The district court properly dismissed Henneberry’s claims against Judge

Keller on the basis of judicial immunity. See Duvall v. County of Kitsap, 260 F.3d

1124, 1133 (9th Cir. 2001) (describing factors relevant to whether an act is judicial

in nature and subject to judicial immunity).

      The district court properly dismissed Henneberry’s claims against Officer

Ramsey. See Holgate v. Baldwin, 425 F.3d 671, 676 (9th Cir. 2005) (setting forth

elements of claim under § 1985(3)). Officer Ramsey was not involved in


                                          3                                     16-17049
Henneberry’s arrest or prosecution, and his complaint is devoid of any facts

suggesting a conspiracy between Ramsey and anyone else.

      The district court properly granted defendants’ motions to dismiss

Henneberry’s conspiracy claim because his allegations that defendants deprived

him of his constitutional rights were conclusory and based on unreasonable

inferences. See Simmons v. Sacramento County Sup.Ct., 318 F.3d 1156, 1161 (9th

Cir. 2003) (conclusory allegations of conspiracy to deprive plaintiff of due process

insufficient to state a claim).

      The district court properly dismissed Henneberry’s state law claims. See Cal.

Gov't Code §§ 945.3, 945.6 (requiring civil action to be filed within six months

after the termination of a criminal prosecution); Cal. Gov't Code §§ 910, 915(c),

945.4 (requiring timely submission of a claim against judicial defendants); Cal.

Gov't Code § 821.6 (stating that public employees are not liable for injury caused

by instituting or prosecuting any judicial or administrative proceeding within the

scope of their employment).

      Henneberry’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         4                                     16-17049